EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM We consent to the inclusion of our report and the incorporation by reference in this Registration Statement on Form S-1 of our report dated October 28, 2011, relating to the financial statements of AmbiCom Holdings, Inc. (the “Company”) which appears in the exhibits to the Company’sAnnual Report on Form 10-K for the year ended July 31, 2011.We also consent to the reference to us under the heading “Experts” in this Registration Statement. /s/ Kim & Lee Corporation Kim & Lee Corporation Los Angeles, California November 21, 2011
